Citation Nr: 1829268	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  08-29 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left ankle disability. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected left ankle disability.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for a right hip disability, to include degenerative joint disease and/or sciatica.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

7.  Entitlement to automobile and adaptive equipment or for adaptive equipment.

8.  Entitlement to specially adapted housing. 

9.  Entitlement to a special home adaptation grant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to August 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose from July 2006, March 2012, and September 2013 rating decisions.

In the July 2006 rating decision, the RO, inter alia, denied service connection for left hip and left knee disabilities.  In the March 2012 rating decision, the RO denied claims of entitlement to automobile and adaptive equipment or for adaptive equipment, to specially adapted housing, to a special home adaptation grant, and, as reflected in the April 2012 notification letter, to TDIU.  In the September 2013 rating decision, the RO denied service connection for lumbar spine and right hip disabilities and for bilateral pes planus.  

The procedural history of this case is a lengthy one, and has been detailed in the prior actions in the appeal.  Accordingly, the procedural history will only be repeated herein as necessary to explain the state of the issues currently before the Board.

Most recently, in April 2014, the Board remanded the claims for service connection for left knee and left hip disabilities for further medical development of those claims.  The additional issues of entitlement to TDIU, to automobile and adaptive equipment or for adaptive equipment, to specially adapted housing, and to a special home adaptation grant, were remanded as inextricably intertwined with the remanded service connection claims.  After completion of the requested development, the RO continued to deny entitlement to service connection for left knee and hip disabilities, to TDIU, to automobile and adaptive equipment or for adaptive equipment, to specially adapted housing, and to a special home adaptation grant (as reflected in a supplemental SOC (SSOC) dated in June 2015.  Those matters were thereafter returned to the Board.

Also in its April 2014 action, the Board remanded the issues of entitlement to service connection for bilateral pes planus, a right hip disability, and a lumbar spine disability for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC) with respect to those issues, along with a VA Form 9 (Appeal to the Board of Veterans' Appeals).  An SOC was issued in May 2014 and the Veteran filed a substantive appeal (via a VA Form 9) in July 2014.  Those matters were thereafter certified for appeal to the Board. 

The Board found it necessary to obtain a medical expert opinion addressing the matters on appeal; such opinion was provided in September 2015.  Additional expert medical opinions were provided in May and June 2017.  

As regards the matter of representation, the Board notes that the Veteran has been represented by several different private attorneys throughout the course of this appeal.  Most recently, he was represented by William K. Mattar, who moved to withdraw as the Veteran's representative in July 2016.  Attorney Matter's motion was granted in August 2016.  To date, the Veteran has not elected another individual or entity to represent him before VA.  Thus, at this time, the Board recognizes the Veteran as proceeding pro se.
While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

As a final preliminary matter, the Board notes that in March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is of record and reflects that testimony was taken regarding the issues of service connection for left hip and left knee disabilities.  Subsequently, the Veteran indicated his desire to present testimony at a Board hearing with regard to the additional issues on appeal.  The Veteran's attorney reiterated this request via correspondence received in July 2015.  Then, in correspondence received in August 2015, the Veteran's attorney withdrew the request for a Board hearing.  As noted, the attorney thereafter withdrew as the Veteran's representative.  In an October 2017 statement in support of claim, the Veteran noted his right to a hearing and seemed to again request a Board hearing.  The Board found that the Veteran's statement lacked clarity and in March 2018, sent to him a letter requesting clarification of whether he in fact desired an additional Board hearing in connection with his appeal.  The Veteran responded that same month stating: "I withdraw my request for a hearing."  Accordingly, the Board  considers any request for a hearing to be withdrawn.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional AOJ action, prior to appellate consideration of the matters on appeal, is warranted.

In the instant case, the record shows that the Veteran entered service with a congenital shortening of his left leg, which was purportedly asymptomatic prior to service.  The Veteran has stated his belief that this preexisting congenital condition was aggravated during service due to the strenuous nature of his basic training activities.  He further contends that this in-service aggravation contributed to the development of multiple musculoskeletal conditions for which is now seeking service-connection.  In support of his claim, the Veteran submitted medical opinions dated in March and June 2009.  In the March 2009 opinion, J.D., M.D., opines that the Veteran's preexisting condition was aggravated during service.  In the June 2009 opinion, C.G., M.D., opines that the Veteran's preexisting left leg length discrepancy was more likely than not aggravated by his engagement in physical training while in the Marine Corps.

Notably, when first applying for VA disability benefits in May 2006, the Veteran stated that he was seeking service connection for disabilities of the left hip and left knee.  In September 2013, the Veteran submitted a VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits) wherein he stated that he was seeking service connection for "aggravation of left leg", as well as for low back and bilateral pes planus disabilities.  Via letter dated September 10, 2013, the RO informed the Veteran that it was working on his claim for service connected benefits.  The letter, however, then referenced only claims for service connection for low back and right hip disabilities.  A rating decision issued that same month then denied service connection for bilateral pes planus, a right hip disability, and a lumbar spine condition.  A deferred rating decision was also issued in September 2013, which decision stated that "the issue of service connection for aggravation of the left leg was not addressed since the issue of left knee and left hip are on appeal."  In a March 2014 letter to the Veteran, the RO informed him that it could not take further action on his claim for service connection for his left leg because a claim for such was already on appeal.


The Veteran then submitted another VA Form 21-526EZ in June 2014 wherein he again stated that he was seeking service connection for "aggravation of left leg."  He included a copy of the RO's March 2014 letter as well as a statement wherein he appears to argue that VA was deliberately delaying the processing of his claim for aggravation of his left leg length discrepancy.

Ultimately, the Board finds that the Veteran has raised a claim for service connection for aggravation of left leg length discrepancy that is separate and distinct from his claims for service connection for left knee and left hip disabilities.  Further, considering the theories of entitlement to service connection for the various other claimed musculoskeletal disabilities advanced by the Veteran, the Board finds that it must remand those matters as they are inextricably intertwined with the claim for service connection for aggravation of left leg length discrepancy that must be adjudicated in the first instance by the AOJ.

The Board also points out that with respect to the issues of entitlement to TDIU, entitlement to automobile and adaptive equipment or for adaptive equipment, entitlement to specially adapted housing and entitlement to a special home adaptation grant, the Board observes that substantiation of these claims may be dependent, in part, upon favorable determinations on the service connection claims being remanded.  Thus, the Board defers adjudication of these claims pending the adjudication of the service connection claims.

On remand, the Veteran may provide additional information and/or evidence pertinent to the claims on appeal.  The Board gently advises the Veteran that multiple submissions of duplicative evidence complicates and slows down a speedy resolution of his claims by VA.  While the Veteran is free to submit any evidence he deems necessary to his claims, the Board notes for the Veteran that future refrain from submitting duplicative evidence would significantly improve VA's ability to expedite the review and processing of his claims.



Accordingly, these matters are hereby REMANDED for the following action:

1.  After completing all development deemed warranted, adjudicate the issue of entitlement to service connection for aggravation of left leg length discrepancy.  If the benefit sought is denied, furnish to the Veteran notification of the decision along with information as to how to initiate an appeal.

2.  After adjudication of the claim for service connection for aggravation of left leg length discrepancy and after completing any additional development deemed warranted, adjudicate the Veteran's claims for service connection for right and left hip disabilities, a left knee disability, a lumbar spine disability, bilateral pes planus; for a TDIU; and for automobile and adaptive equipment or for adaptive equipment, specially adapted housing, and a special home adaptation grant.

The claims should be adjudicated on a de novo basis, considering all evidence-to particularly include medical evidence associated with the record and not previously considered, and all evidence developed and/or associated with the electronic claims file since the last adjudication-and legal authority.  

3.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.  

4.  The Board emphasizes that the claims for which an appeal has currently been perfected-identified on the title page and in paragraph 2, above-should not be returned to the Board until the claim for service connection for aggravation of left leg length discrepancy has either been granted or, if denied, until the Veteran perfects an appeal of that issue or his time to do so has expired, whichever occurs first.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

